Citation Nr: 0213296	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative disc disease (DDD) of the thoracolumbar 
spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1993 to October 
1996.

This appeal arises from an October 2000 rating action that 
denied a compensable rating for lumbosacral strain with 
degenerative joint disease (DJD) of the thoracolumbar spine.  
A Notice of Disagreement therewith was filed subsequently in 
October 2000, and a Statement of the Case (SOC) was issued in 
February 2001.  A Substantive Appeal was received in April 
2001, at which time the veteran requested a hearing before a 
hearing officer at the RO.

By letter of June 2001, the veteran was notified of a hearing 
that had been scheduled for him before a hearing officer at 
the RO for a date in August.  In lieu of the hearing, an RO 
Decision Review Officer (DRO) held an Informal Conference 
with the veteran's representative in August 2001.  (A 
notation in the claims file indicates that if the veteran's 
representative agreed to an Informal Conference, the hearing 
would be canceled).  By DRO decision of August 2001, the RO 
recharacterized the veteran's service-connected low back 
disability as lumbosacral strain with DDD of the 
thoracolumbar spine, and the disability rating was increased 
from 0 percent to 10 percent from the August 10, 2000 date of 
claim.  A Supplemental SOC was issued in October 2001. 

Inasmuch as a higher evaluation is available this condition, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claim remains viable on appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993); 


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran's lumbosacral strain with DDD of the 
thoracolumbar spine is productive of characteristic pain 
on motion; however, even with pain, no more than severe 
limitation of thoracic motion, or slight overall 
limitation of lumbar motion is shown.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain with DDD of the thoracolumbar spine are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.321 and Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5291, 5292, 5295 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(August  29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for a higher evaluation for lumbosacral 
strain with DDD of the thoracolumbar spine has been 
accomplished.

In the February 2001 SOC and October 2001 SSOC, the veteran 
and his representative were furnished the pertinent laws and 
regulations governing this claim and the reasons for the 
denial.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by the August 2000 
RO letter soliciting information and/or evidence, have been 
afforded opportunities to submit such information and 
evidence.  In the August 2000 letter, the RO informed the 
veteran and his representative what information and evidence 
VA would obtain; what information and evidence he could 
submit to strengthen his claim; what the veteran could do to 
help with his claim; and when and where the veteran should 
send the information or evidence.  In addition, the RO letter 
informed the veteran that VA would make reasonable efforts to 
help him obtain the evidence, such as medical records, 
necessary to support his claim, if he gave VA enough 
information about them (specifically, the name and address of 
the providers, and the time frame covered) and signed a 
medical release so that VA could request them from the person 
or agency that had them.  In light of the above, and in view 
of the fact that there is no indication that there is any 
existing, potentially relevant evidence to obtain, the Board 
also finds that the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA is not at issue in this case.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  Thus, 
the Board finds that VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran and his representative have 
submitted VA and private medical records in support of his 
claim.  The RO has undertaken efforts to assist him by 
obtaining evidence necessary to substantiate his claim, to 
include affording him a comprehensive VA orthopedic 
examination in September 2000 and obtaining copies of his VA 
outpatient treatment records.  Neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a higher evaluation 
for lumbosacral strain with DDD of the thoracolumbar spine on 
the merits, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claim is ready to be considered on 
the merits.

I. Background

Historically, service connection for lumbosacral strain with 
DJD of the thoracolumbar spine was originally granted by 
rating action of November 1997, and a noncompensable 
evaluation was assigned.  The veteran filed the current claim 
for a higher rating in August 2000.

In July 1999, the veteran was seen in VA outpatient clinic 
with complaints of mid-to-lower back pain.  He was noted to 
be working as a postal deliveryman, carrying a bag of mail 
across his shoulder.  On examination, range of motion of the 
spine was normal, and there was no spasm of the perispinal 
area.  There was tenderness with palpation of the T12-L1 
area.  X-rays of the thoracic spine revealed DDD from T-9 
through T12-L1.  Osteophytes were present at T9-10 as well as 
T11-T12-L1.  The radiologist's impression was spondylosis of 
the lower 3 disc spaces plus T12-L1.  After subsequent 
outpatient evaluation in December 1999, the examiner opined 
that it appeared that the veteran was able to manage and 
continue with his daily activities at home and work, even 
with his back discomfort.  

In early August 2000, the veteran was seen for chiropractic 
adjustments by N. Dragonette, who diagnosed cervical 
neuralgia, thoracic strain/sprain, and radiculities (sic) 
multiple subluxations.

Early August 2000 VA X-rays of the thoracic spine revealed no 
fracture or subluxation.  The intervertebral disc spaces were 
maintained.  There was minimal spur formation in a lower 
thoracic vertebral body, probably between T-9 and T-10.  On 
late August outpatient examination, there was normal range of 
motion of the spine, and no spasm.  The assessments included 
DJD.

On mid-September 2000 VA orthopedic examination, the veteran 
complained of back pain, weakness, stiffness, and 
fatigability.  He took pain medication which somewhat 
ameliorated the pain.  He stated that he had increased pain 
if he twisted his neck in any direction, which severe, sharp 
pain lasted only momentarily; the examiner noted that there 
was no additional limitation of motion or functional 
impairment because of the briefness of this increased pain.  
He used a back brace from time to time.  The back disability 
affected the veteran's daily activities, in that he was no 
longer able to exercise, bend, or pick up more than a few 
pounds, and he had changed jobs at the post office from 
letter carrier to maintenance.  On current examination, there 
was full range of motion of the lumbosacral and cervical 
spine.  The veteran had no objective evidence of painful 
motion, spasm, weakness, or tenderness.  There were no 
postural abnormalities or fixed deformities.  The musculature 
was normal.  On neurologic examination, power, tone, bulk, 
gait, and sensation were normal.  Current X-rays of the 
lumbosacral spine revealed osteophytic spurring at T12-L1 and 
no lumbosacral abnormality; the radiologist's impressions 
included normal lumbosacral spine.  The orthopedic examiner 
commented that there was no evidence of worsening of the 
veteran's condition.  The diagnostic impression was 
degenerative lumbosacral spine disease.

On late September 2000 VA outpatient examination, the veteran 
complained of low back discomfort with stiffness in the 
morning and increased pain in the evening, and which was 
worse with prolonged walking, standing, and sitting.  It was 
non-radicular in nature, and he had numbness in the left 
lumbosacral area.  He currently worked full-time as a postal 
janitor.  On current examination, straight leg raising was to 
55 degrees bilaterally, with minimal pain in the upper lumbar 
area.  Motor strength was 5/5, and sensation intact.  Lower 
extremity reflexes were equal and symmetrical.  On range of 
motion testing of the lumbar spine, the veteran could bring 
his fingers to less than 10 inches from the ground.  
Extension was to             15 degrees.  Lateral flexion was 
pain-free.  There was tenderness at L-1 and L4-5.  The 
impression was non-radicular low back pain and degenerative 
disease.     

December 2000 and May 2001 VA outpatient records indicated 
that the veteran continued to be employed on a full-time 
basis at the post office.  On mid-July 2001 outpatient 
evaluation for physical therapy, the veteran complained of an 
exacerbation of pain in the thoracic and lumbar areas that 
was aggravated by activity.  Heat gave some relief.  On 
current examination, thoracic extension was to 5 degrees with 
pain.  On testing of lumbar flexion, the veteran could bring 
his fingertips to within 37 centimeters from the floor, with 
slight pain.  Thoracic rotation and lateralization were 
moderately decreased, with slight pain at the end-ranges.  
Straight leg raising was positive at 30 degrees bilaterally.  
The posterior superior iliac spine was level.  There was no 
leg-length discrepancy.  Motor power was 4+/5 in all 
extremities.  Sensation to light touch was grossly intact.  
The veteran ambulated independently without an assistive 
device or gait deviations.   

In late July 2001, the veteran was discharged from VA 
outpatient physical therapy after completing 5 TENS 
treatments for pain modulation in the thoracic and lumbar 
region.  He currently complained of pain and discomfort in 
the lumbosacral area.  On current examination, thoracic 
extension was limited to 5 degrees, with pain.  The remaining 
thoracic and lumbar range of motion was within full limits, 
with slight pain in all planes.  Straight leg raising 
remained positive.  Motor power was 4+/5 in all extremities.  
Sensation to light touch was grossly intact.  The veteran 
ambulated independently without an assistive device or gait 
deviations.  The assessment was that TENS treatments had 
accomplished mean pain relief of 45 percent, and the veteran 
was issued a TENS unit for home use.      


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.        
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See generally 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran's disability was evaluated under 
Diagnostic Codes 5299-5295, which is indicative of a back 
disability for which there is no specific diagnostic code, 
evaluated, by analogy, to lumbosacral strain under Diagnostic 
Code 5295.  See 38 C.F.R. §§ 4.20, 4.27.  Since the veteran's 
disability has been was recharacterized as lumbosacral strain 
with degenerative disc disease with thoracolumbar spine, the 
disability has been evaluated pursuant to Diagnostic Codes 
5010 (pursuant to which traumatic arthritis is evaluated) and 
5295.  To give the veteran every possible consideration, the 
Board will consider all potentially applicable diagnostic 
codes in evaluating the veteran's disability.

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis, which is evaluated under 
Diagnostic Code 5003.  That diagnostic code provides that 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

Moderate or severe limitation of motion of the dorsal 
(thoracic) segment of the spine warrants a 10 percent rating.  
38 C.F.R. § 4.71a, DC 5291.  Ankylosis of the dorsal segment 
of the spine at a favorable angle warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5288.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent rating.  A 20 percent rating 
requires moderate limitation of motion.  A 40 percent rating 
requires severe limitation of motion.  38 C.F.R. § 4.71a, DC 
5292.

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  A 20 percent rating requires 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295.    

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

In this case, the veteran contends that a rating in excess of 
10 percent is warranted for his lumbosacral strain with DDD 
of the thoracolumbar spine because he has lost his range of 
motion and strength, and has difficulty functioning in his 
everyday life.  He asserts that his VA medical treatment 
records support these contentions.  However, considering the 
pertinent evidence of record in light of the veteran's 
contentions and the above-mentioned criteria, the Board finds 
that a rating in excess of 10 percent for lumbosacral strain 
with DDD of the thoracolumbar spine is not warranted.  

The veteran's subjectively complains of experiencing chronic 
pain, and some of the medical records include notations of 
pain with motion.  However, characteristic pain on motion 
warrants only a 10 percent evaluation under DC 5295.  There 
simply is no medical evidence of muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
a standing position, both of which are required for the next 
higher, 20 percent, evaluation under that diagnostic code.  
Moreover, while associated degenerative changes-one of the 
considerations for the 40 percent evaluation under DC 5295-
the medical evidence simply does not establish a severe 
condition manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or loss 
of lateral motion.  In fact, the actual extent of functional 
loss associated with the veteran's degenerative changes and 
pain do not warrant more than a 10 percent evaluation under 
any applicable diagnostic code.  

As indicated above, the maximum rating available under DC 
5291 is 10 percent for up to severe limitation of motion of 
the thoracic spine, and 20 percent ratings are available for 
either ankylosis of the thoracic spine under DC 5288 or 
moderate limitation of motion of the lumbar spine under DC 
5292.  However, range of motion of the thoracolumbar spine 
was normal on July 1999 VA evaluation and on September 2000 
VA orthopedic examination.  While moderate limitation of 
lumbar extension was shown on VA outpatient examination of 
late September 2000, other range of motion findings, to 
include the notation that the veteran could forward-flex and 
bring his fingers to less than 10 inches from the ground, and 
lateral flex pain-free, do not indicate "moderate" 
limitation of lumbar motion in general such as to warrant a 
20 percent rating under DC 5292.  While the July 2001 range 
of motion findings pertaining to the thoracolumbar spine show 
severe limitation of thoracic extension, other findings 
indicate only moderately-decreased thoracic rotation and 
lateral bending - warranting no more than the maximum rating 
of 10 percent available under DC 5291.  There are no findings 
of, or of disability comparable to, ankylosis of the thoracic 
spine which would warrant a 20 percent rating under DC 5288.  
Similarly, the veteran's ability to forward-flex his lumbar 
spine to within 37 centimeters of the floor, with other 
lumbar range of motion within full limits, does not indicate 
at least overall "moderate" limitation of lumbar motion in 
general such as to warrant a 20 percent rating under DC 5292.  
It logically follows that the criteria for an even higher 
evaluation of 40 percent, for overall severe limitation of 
motion under DC 5292 likewise are not met.  

The Board finds that the veteran is adequately compensated 
for his lumbosacral strain with DDD of the thoracolumbar 
spine at 10 percent, even with consideration of factors noted 
in DeLuca and sections 4.40 and 4.45.  As noted above, pain 
on motion is contemplated in the diagnostic criteria under DC 
5295; thus, pain, alone, provides no basis for any higher 
evaluation.  Furthermore, none of the other DeLuca factors--
weakness, excess fatigability, or incoordination-are shown.  
As indicated above, the comprehensive and thorough September 
2000 VA orthopedic examination showed no objective evidence 
of painful thoracolumbar motion, spasm, weakness, or 
tenderness; there were no postural abnormalities or fixed 
deformities; and musculature and neurologic examination were 
normal.  Subsequent evaluations in 2001 show amelioration of 
the veteran's thoracolumbar symptoms with heat and a TENS 
unit.  Significantly, the Board notes that the September 2000 
VA orthopedic examiner commented that the veteran had no 
additional limitation of motion or functional impairment 
other than briefly-increased pain when he twisted his neck in 
any direction.  

Under these circumstances, the Board finds that there is no 
schedular basis for assignment of more than the current 10 
percent evaluation under any potentially applicable 
diagnostic code.  

Additionally, there is no showing that the veteran's 
lumbosacral strain with DDD of the thoracolumbar spine 
reflects so exceptional or unusual a disability picture so as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  While the veteran has changed jobs at the 
post office from letter carrier to maintenance, he continues 
to work on a full-time basis, and the record does not 
indicate absence from work due to his back disability.  In 
the absence of evidence that the veteran's back disability 
has negatively impacted or compromised the continuity of the 
veteran's employment, the Board must conclude that that more 
interference than contemplated in the current 10 percent 
rating simply is not shown.  Moreover, the veteran's 
lumbosacral strain with DDD of the thoracolumbar spine has 
not required frequent periods of hospitalization, nor is it 
such an exceptional or unusual a disability as to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer the 
claim for accomplishment of the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for an increased 
evaluation for lumbosacral strain with DDD of the 
thoracolumbar spine must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

A rating in excess of 10 percent for lumbosacral strain with 
DDD of the thoracolumbar spine is denied. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

